Citation Nr: 0624510	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1996, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel

REMAND

The veteran served on active duty from March 1967 to October 
1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

The record reflects that in December 2004 the veteran 
requested that an effective date earlier than December 1996 
be assigned for the grant of service connection for post-
traumatic stress disorder.  In January 2005, the RO provided 
the veteran with notice of his rights and responsibilities as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), but the notice does not include any reference to the 
evidence needed to substantiate a claim of entitlement to an 
earlier effective date.  The RO attempted to cure this defect 
by providing additional notice in May 2006, but did not 
readjudicate the claim subsequent to the recent notice so as 
to comply with the requirement of having pre-decisional 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
in an effort to fully assist this veteran in substantiating 
his claim, the Board finds that this matter must be remanded 
to ensure that proper notice has been provided to the 
veteran.

The Board notes that the veteran asserts that a procedural 
error was committed when assigning the effective date of 
December 1996, but he has not specifically requested that the 
July 1997 rating decision assigning the effective date be 
revised based on clear and unmistakable error (CUE) 
notwithstanding his use of the term, "clear and unmistakable 
error," in a June 2006 statement.  The Board points out that 
a claimant must plead clear and unmistakable error with 
sufficient particularity and only if this threshold 
requirement is met does the Board have any obligation to 


address the merits of the claim.  See Phillips v. Brown, 10 
Vet. App. 25 (1997) (distinguishing denial of CUE due to 
pleading deficiency and denial of CUE on merits); Luallen v. 
Brown, 8 Vet. App. 92 (1995).  Consequently, the Board finds 
that the only claim currently raised is one for an earlier 
effective date.  If the veteran is requested revision of the 
1997 rating decision, he should make a specific request as 
required when initiating CUE claims.

Accordingly, this matter is REMANDED for the following 
action:

1.  Ensure that the veteran is provided 
VCAA notice advising him of his rights 
and responsibilities with respect to a 
claim of entitlement to an earlier 
effective date.  Perform all development 
indicated by responses from the veteran.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


